 

Exhibit 10.6
 
 
AMENDMENT NO. 1 TO
CONSULTING AGREEMENT
 
This Amendment No. 1 to Consulting Agreement (this “Amendment”) is made and
entered into effective as of November 22, 2010 (the “Amendment Effective Date”)
by and between Lexicon Pharmaceuticals, Inc., a corporation having a place of
business at 8800 Technology Forest Place, The Woodlands, Texas 77381
(“Lexicon”), and Philip M. Brown, M.D., J.D., an individual (“Consultant”). This
Amendment amends that certain Consulting Agreement dated October 16, 2010 (the
“Original Agreement”) between Lexicon and Consultant. Capitalized terms used
without definition in this Amendment shall have the meanings given to such terms
in the Original Agreement.
    
RECITALS:
 
WHEREAS, the parties desire to amend certain terms of the Original Agreement for
the period from and after the Amendment Effective Date.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:
 
1.    Consulting Services. The provisions of Section 1of the Original Agreement
are hereby amended in their entirety as set forth below:
 
“1.    Consulting Services. Under this Agreement, you will provide such
consulting and advisory services as may be requested by Brian Zambrowicz, Ph.D.,
the Company's Executive Vice President and Chief Scientific Officer, or his
designee relating to matters previously within the scope of your employment at
Lexicon prior to the termination of such employment. You will devote up to two
hundred and fifty (250) hours during the Term of this Agreement to provide
services to the Company under this Agreement, on a schedule and at times
reasonably agreed upon by you and Dr. Zambrowicz. You agree to provide the
Company with monthly written reports detailing the number of hours devoted to
providing services under this Agreement during the prior month (“Report”). The
first such Report shall be due on November 30, 2010.”
 
2.    No Other Changes. This Amendment shall not be deemed to modify any of the
rights and obligations of Lexicon or Consultant under the Original Agreement
except as expressly provided herein. Except as provided herein, the Original
Agreement shall remain in full force and effect in accordance with its terms.
 
[Signature Page Following]
 
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 1 to
Consulting Agreement as of the Amendment Effective Date.
 
LEXICON PHARMACEUTICALS, INC.
By:
/s/ Brian Zambrowicz
Name:
Brian Zambrowicz, Ph.D.
Title:
EVP and Chief Scientific Officer
Date:
November 22, 2010

 
PHILIP M. BROWN, M.D., J.D.
By:
/s/ Philip M. Brown
Date:
November 22, 2010

 
 

 

--------------------------------------------------------------------------------

 

 
October 16, 2010
 
Philip M. Brown, M.D., J.D.
[Address]
 
Dear Phil:
 
We are pleased that you have agreed to serve as a consultant to Lexicon
Pharmaceuticals, Inc. (which, together with its subsidiaries and affiliates, is
referred to as the “Company” or “Lexicon”). The purpose of this letter agreement
(this “Agreement”) is to set forth our mutual understanding of the terms and
conditions under which you would provide consulting services, as set forth
below.
 
1.Consulting Services. Under this Agreement, you will provide such consulting
and advisory services as may be requested by Brian Zambrowicz, Ph.D., the
Company's Executive Vice President and Chief Scientific Officer, or his designee
relating to matters previously within the scope of your employment at Lexicon
prior to the termination of such employment. You will devote up to one hundred
and fifty (150) hours during the Term of this Agreement to provide services to
the Company under this Agreement, on a schedule and at times reasonably agreed
upon by you and Dr. Zambrowicz. You agree to provide the Company with monthly
written reports detailing the number of hours devoted to providing services
under this Agreement during the prior month (“Report”). The first such Report
shall be due on November 30, 2010.
 
2.Compensation. As full consideration for your services as a consultant to the
Company and your obligations under this Agreement, you will be compensated at a
rate of Two Hundred Dollars ($200.00 USD) per hour. Payment to you will be due
net fifteen (15) days from the date Report is received by Company.
 
3.Confidential Information.
 
(a)In the course of your service as a consultant to the Company, you may learn
or be exposed, orally, visually, electronically or in writing, to inventions,
discoveries, improvements, materials, data, technology, processes, formulas,
know-how, trade secrets, ideas and other information which we consider
proprietary or confidential (“Confidential Information”). You agree to hold any
Confidential Information disclosed to you by the Company or learned by you from
the Company in conjunction with your services under this Agreement in strict
confidence and to take all reasonable precautions to protect such Confidential
Information, not to disclose any such Confidential Information to any third
party, and to use such Confidential Information only in furtherance of your
services under this Agreement; provided that your nondisclosure obligation shall
not apply to the extent such Confidential Information (i) is already in the
public domain or hereafter enters the public domain other than through your acts
or omissions in violation of this Agreement; (ii) is already known to you, as
may be shown by competent written records; (iii) is hereafter received by you
without restriction as to confidentiality or use from a third party lawfully
entitled so to disclose same in such manner; or (iv) is hereafter generated by
you, other than in performance of your services under this Agreement, without
the use of any Confidential Information, facilities or personnel of the Company.
Information shall not be deemed to be within the foregoing exceptions merely
because such information is embraced by more general information in the public
domain or in your possession. All Confidential Information (and any copies and
notes thereof) shall remain the sole property of the Company.
 
(b)You agree not to disclose or otherwise make available to the Company any
information that you possess under an obligation of confidentiality to a third
party. You may disclose to the Company any information made available generally
to the scientific community at large through published reports or public
presentations prior to disclosure to the Company.
 
4.Inventions and Discoveries.
 
(a)You hereby assign and transfer to the Company all of your right, title and
interest throughout the world in all inventions, discoveries, improvements,
materials, data, works of authorship and other intellectual property, whether or
not patentable or subject to copyright, which may be made, written or conceived
by you in the course of, or arising as a result of, your performance of your
services under this Agreement, in whole or in part and whether alone or in
conjunction with others (collectively, “Intellectual Property”). All such
Intellectual Property shall be the sole property of the Company or its nominee.
 

 

--------------------------------------------------------------------------------

 

(b)You shall promptly disclose any Intellectual Property in writing to the
Company in order to permit the Company to claim rights to which it may be
entitled under this Agreement. The Company shall have full power and authority
to file and prosecute patent applications and copyright registrations throughout
the world with respect to all Intellectual Property, and to procure and maintain
patents and copyrights with respect thereto. You agree, at the Company's
reasonable request and expense, to sign, execute and acknowledge, or cause to be
signed, executed and acknowledged, any applications, assignments, instruments
and other documents, and to perform such other acts, as the Company may deem
necessary, useful or convenient to confirm and vest in the Company or its
nominee all right, title and interest throughout the world in and to any
Intellectual Property and all patent, copyright and other intellectual property
rights and protections therein, and to assist the Company in procuring,
maintaining, enforcing and defending such patent, copyright and other
intellectual property rights and protections throughout the world. You agree to
treat all such Intellectual Property as Confidential Information under this
Agreement.
 
5.Term and Termination. This Agreement shall commence on October 16, 2010 and
continue until December 31, 2010 (“Term”), after which time this Agreement will
terminate unless renewed by mutual written agreement. This Agreement may be
earlier terminated by either party for breach of this Agreement by the other
party that, where curable, is not cured within ten (10) business days after
written notice of such breach is delivered to the breaching party. In addition,
this Agreement may be terminated by either party, in its sole discretion, by
delivering thirty (30) days' advance written notice of such termination. The
termination of this Agreement shall not relieve the parties of any obligation
accruing prior to such termination.
 
6.Independent Contractor. For purposes of this Agreement, you will be deemed an
independent contractor and not an employee or agent of Lexicon. In this
connection, you will not be eligible for, nor entitled to, any employee benefits
that we normally extend to our employees, and we will not withhold any taxes
from the compensation paid to you, all of which shall be your responsibility.
The manner in which you render your services under this Agreement will be within
your reasonable control and discretion. You have no express or implied authority
to incur any liability, or to make any decision or to create any binding
obligation, on our behalf.
 
7.Compliance with Laws and Procedures. To the extent you provide services under
this Agreement on our premises, you agree to observe our business hours, as well
as our rules, policies and security procedures concerning conduct and the
health, safety and protection of persons and property. You will comply with all
applicable governmental laws, ordinances, rules and regulations applicable to
the performance of your services under this Agreement.
 
8.Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Texas as they apply to contracts
entered into and wholly to be performed in Texas.
 
9.Enforcement. You agree that a breach of any of the restrictions set forth in
the provisions of this Agreement would cause the Company irreparable injury and
damage, and that, in the event of any breach or threatened breach, the Company,
in addition to all other rights and remedies at law or in equity, shall have the
right to enforce the specific performance of such restrictions and to apply for
injunctive relief against their violation.
 
10.Survival of Terms. The provisions of Sections 3, 4 and 7 through 15 hereof
shall survive termination of this Agreement.
 
11.Successors and Assigns. You may not assign this Agreement without the written
consent of the Company. This Agreement shall be binding on your heirs,
executors, administrators and legal representatives and the Company's successors
and assigns.
 
12.Severability. The invalidity or unenforceability of any provision of this
Agreement (or portion thereof) shall not affect the validity or enforceability
of any other provision of this Agreement, and if such provision (or portion
thereof) is so broad as to be unenforceable, it shall be interpreted to be only
as broad as is enforceable.
 
13.Entire Agreement. This Agreement constitutes the sole and complete agreement
of the parties with respect to the matters included herein, and supersedes any
previous oral or written agreement, if any, relating to the subject matters
included herein.
 
14.Amendment and Waiver. This Agreement may not be amended or supplemented in
any way, nor may the benefit of any provision hereof be waived, except by a
written agreement duly executed by both you and the Company.

 

--------------------------------------------------------------------------------

 

 
15.No Conflict. You represent that the performance of your obligations and
duties under this Agreement does not conflict with any obligations or duties,
express or implied, that you may have to third parties.
 
16.Construction. Each party to this Agreement has had the opportunity to review
this Agreement with legal counsel. This Agreement shall not be construed or
interpreted against any party on the basis that such party drafted or authored a
particular provision, parts of or the entirety of this Agreement.
 
If the foregoing correctly sets forth our mutual understanding, please so
indicate by signing this letter in the space provided below and return it to the
Company at the above address on the date hereof, whereupon this Agreement shall
constitute a binding contract between us and our legal representatives,
successors, and assigns.
 
Very truly yours,
LEXICON PHARMACEUTICALS, INC.
By:
/s/ Brian Zambrowicz
Name:
Brian Zambrowicz, Ph.D.
Title:
EVP and Chief Scientific Officer

 
Accepted and agreed to:
By:
/s/ Philip M. Brown
 
Philip M. Brown, M.D., J.D.
Date:
October 16, 2010

 
 

 